 58DECISIONSOF NATIONALLABOR RELATIONS BOARDAmalgamated Meat Cutters and Butcher Workmen ofNorth America,Local 158,AFL-CIO (EastpointSeafood Company,a division of Queen Fisheries,Inc. and Wiegardt Brothers and Wiegardt & Sons,Inc.)andR.N. Shipley.Case 19-CB-1752January 3, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn February 8, 1973, Administrative Law JudgeMaurice Alexandre issued the attached Decision inthis proceeding. Thereafter, the General Counsel andtheRespondent filed exceptions and supportingbrief s.1Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order only to theextent consistent herewith.21.The Administrative Law Judge finds that it isunnecessary to reach the merits in this proceeding inview of Respondent's "failure to defend itself againstthe allegations of the complaint." Accordingly, theAdministrative Law Judge enters a judgment bydefault against Respondent. The General Counsel,although the beneficiary of this judgment by default,has, along with the Respondent, filed exceptions tothe entering of such a judgment. We find merit inthese exceptions.Briefly stated the facts as to the default judgmentare as follows: The complaint alleges that Respon-dent (Local 158,Meat Cutters) is the certifiedbargaining representative of two bargaining unitshaving each been certified on March 31, 1971. Italleges as to one of these units that Respondent andthe Employer (Wiegardt) reached agreement on theterms of a contract but that Respondent has refusedto sign a written agreement embodying those terms.As to the other unit it alleges that Respondent hassinceApril 30, 1971, refused to bargain with theEmployer (Eastpoint Seafood). Finally, it alleges thatby this conduct Respondent has violated Section1The American Federation of Labor and Congress of IndustrialOrganizations (AFL-CIO) has filed a briefamicus curiaewhich we haveconsidered. The Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL--CIO, has fried a motion to intervene We hereby denythatmotion as failing to state a sufficient basis for granting suchintervention.2Respondent and the Amalgamated Meat Cutters and Butcher8(b)(1)(A) and 8(b)(3). Respondent's secretary,Wil-ma Pundars, filed an answer on behalf of Respon-dent in which Respondent admitted virtually everyparagraph of the complaint including the paragraphsalleging Respondent violated Section 8(b)(1)(A) and8(b)(3).However, included in the answer is thestatement that the allegations related to Respon-dent's refusal to bargain and to sign a writtenagreementwere true because Respondent was"barred by reason of Article XX." Although "ArticleXX" was not further identified in the answer, it isclear from the record that the reference is to thearticle of the national AFL-CIO constitution whichisentitled "Settlement of Internal Disputes" andwhich includes the no-raid provision. Subsequently,on January 19, 1972, the day before the hearing wasoriginally scheduled to begin, the Board's RegionalOffice received a letter signed by Wilma Pundars andby International Representative C. B. Abbott statingLocal 158 no longer wished to represent theemployees in the units involved in this proceeding.The hearing was rescheduled and held on November9, 1972. Respondent did not enter an appearancealthough both Pundars and Abbott appeared aswitnesses.The Administrative Law Judge on December 12,1972, issued an order directing Respondent to showcausewhy judgment by default should not beentered. However, although that order was served onthe other parties, it was not served on Respondent.With the case in this posture the AdministrativeLaw Judge granted the default judgment. The Boardhas in the past been reluctant to enter defaultjudgment where, even though not utilizing the formalpleading procedures, a respondent has answeredcrucial allegations of the complaint. Here Respon-dent statedin itsinitial answer that it was "barred byreason of Article XX." It further filed with theRegional Director, prior to the date the hearing wasoriginallyscheduled to begin, a disclaimer ofrepresentation of the units involved in the complaint.In our view the answer, along with the disclaimer ofrepresentation which we treat as an amended answer,is sufficient to raise an issue requiring disposition onthe merits.32.In our opinion Respondent violated Section8(b)(3) by admittedly refusing to sign the collective-bargaining agreement reached withWiegardt- onApril 27, 1971.We further find that Respondentviolated Section 8(b)(3) by admittedly refusing toWorkmen have requestedoral argument. The AFL-CIO has indicated thatitsupportsthis request.This request is herebydenied asthe record, theexceptions, and the briefs adequatelypresent the issues andthe positions ofthe parties.3Inasmuch as Respondent,apparently throughinadvertence,was notserved with the Notice To Show Causewe cannotdraw any inference fromits failureto respond.208 NLRB No. 2 MEAT CUTTERS &BUTCHER WORKMEN,LOC. 158bargain with Eastpoint Seafood after April 30, 1971.Respondent made no move to disclaim representa-tion until January 19, 1972, when it stated it nolonger wished to represent the employees in the unitsinvolved in this proceeding. Prior to January 19,1972, Respondent was clearly under an obligation tobargainwithWiegardt and Eastpoint Seafoodwith respect to the units it represented and to sign thecollective-bargaining agreementwhich it reachedwithWiegardt. The fact that it did not do so forinternal union reasons is not a defense. In failing tobargain at a time when it had not disclaimed interestin representing the employees, Respondent actedunlawfully in violation of Section 8(b)(3) and8(b)(I)(A).REMEDYIn our opinion Respondent validly disclaimedrepresentationof the units involved herein onJanuary 19, 1972. There is no evidence to indicatethat the disclaimer was a mere tactical maneuver toavoid the effects of the collective-bargaining agree-ment with Wiegardt, or to avoid bargaining withEastpoint Seafood, or was otherwise not made ingood faith. To the contrary, it appears that thedisclaimer was intended as a formal announcementthat Respondent, in compliance with the "no-raid"provisions of the AFL-CIO constitution, was nolonger interested in or willing to represent theemployees involved herein, and was renouncing itsclaim to act as their representative. In these circum-stances, we find Respondent's disclaimer was effec-tive as of the date made. Inasmuch as Respondent nolonger represents the employees in these units, we donot believe it is wise to require Respondent to nowreundertake the duties of a collective-bargainingrepresentative for the employees involved herein.Moreover, Employer Wiegardt followed the contractnegotiated as to the Wiegardt employees, and thatcontract has now expired. For these reasons we willnot order Respondent to bargain or to sign thenegotiated collective-bargaining agreement.More-over, in view of the fact that Respondent's violation ofSection 8(b)(3) occurred as a result of its decision tocome into compliance with the "no-raid" provisionsof the AFL-CIO constitution, as Respondent hasclearly decided to conform its organizing activities tothose provisions and has disclaimed all representa-tive rights and interests as to the employees involvedherein, and has shown no proclivity for this sort ofconduct,we see no useful purpose in entering acease-and-desist orderwhich would, in practicaleffect, be operativeinfuturoonly.We shall, however,rescind Respondent's certification as the collective-bargaining representative of the two units involvedherein.ORDER59The certifications ofMarch 31, 1971, in Cases19-RM-882 and 19-RM-884 are hereby rescinded.DECISIONMAURICE ALEXANDRE, Administrative Law Judge: Thiscase was tried before me in Long Beach, Washington, onNovember 9, 1972, upon a complaint alleging thatRespondent had violated Section 8(b)(1)(A) and 8(b)(3) oftheNational Labor Relations Act, as amended. Respon-dent's answer admits the alleged violations.Upon the pleadings, the record herein, and the briefsfiled by the General Counsel and by the Intervenors (seeinfra ), Imake the following:FINDINGS AND CONCLUSIONS IBackgroundRespondent Local 158 is a labor organization represent-ing employees in the shellfish industry in the State ofWashington. Its parent body is AmalgamatedMeatCutters and Butcher Workmen of North America, hereaf-ter called the International, which is affiliated with theAFL-CIO.In 1971, the employees of Eastpoint and of Wiegardtwere represented by Shoalwater Bay OysterWorkersUnion,LocalNo. 14, which was affiliated with theSeafarers International Union of North America, hereincalled SIU. SIU is an affiliate of the AFL-CIO. In thatyear, employees of Eastpoint and Wiegardt communicatedwithRespondent concerning the possibility of beingrepresented by the latter. Respondent told them that itcould not represent them unless they were disaffiliatedfrom SIU. Local 14 then took steps to disaffiliate fromSIU, it became an independent union, its members thenfiledmembership applications with Respondent, and thelatter sought recognition by Wiegardt and Eastpoint, eachofwhich thereupon filed petitions for elections. Inconnectionwith his processing of the petitions, FieldExaminer Penrose, employed by the Board's RegionalOffice, asked one Troy, an agent of SIU, whether SIUwished to intervene in the proceeding. Troy replied that hewould have to talk to his superiors. Two days later, Troyinformed Penrose that SIU did not wish to intervene.However, Respondent intervened, and on March 15, 1971,SIU filed internal union charges with AFL-CIO PresidentMeany, charging that the International had filed represent-ation petitions with the Board notwithstanding the facteNo issue of commerce is presented. The complaint alleged and theanswer admits facts which, I find, establish that Eastpoint SeafoodCompany, a division of Queen Fisheries, Inc., and Wiegardt Brothers andWiegardt&Sons,Inc., are employers engaged in commerce within themeaning of the Act. I further find that Respondent is a labor organizationwithin the meaning of the Act. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatSIU had an established bargaining relationshipcovering the employees of the said two employers.2Elections were held at Eastpoint and at Wiegardt, withboth Respondent and Local 14 on the ballots. The tally ofballots issued in each proceeding on March 23, 1971, showsthat Respondent won the elections. On March 31, 1971,Respondent was certified as the majority representative ofthe employees of Eastpoint and of the employees ofWiegardt.Respondent began negotiations with Wiegardt on April22, 1971, they reached agreement on or about April 27, andthe agreement was ratified by the employees. Respondentalso met with Eastpoint on April 30, 1971. The Internation-al then informed Respondent that SIU had filed internalcharges with the AFL-CIO. A hearing on the SIU chargeswas held before an arbitrator on May 11, 1971. On thefollowing day, he issued his decision holding that theInternational had violated section XX, i.e., the no-raidingprovision, of the AFL-CIO constitution. By letter datedMay 20, 1971, and addressed to the International,AFL-CIO, President Meany requested advice as to whatsteps the International intended to take to comply with thearbitrator's determination. The International then instruct-ed Respondent to "keep hands off' the employees ofWiegardt and Eastpoint, and Respondent did not thereaf-ter sign acontractwithWiegardt or meet again withEastpoint.On September 28, 1971, an unfair labor practice chargewas filed against Respondent by one R. N. Shipley. OnNovember 8, 1971, a complaint was issued alleging thatRespondent was the certified bargaining representative ofappropriate units of the employees of Wiegardt andEastpoint, and that Respondent had violated Section8(b)(1)(A) and 8(b)(3) of the Act by refusing to sign awritten contract embodying the terms and provisions of acollective-bargaining agreement reached withWiegardt,and by refusing to meet and negotiate an agreement withEastpoint. In its answer, Respondent admitted all theallegationsof the complaint, but added the crypticstatement that it was "barred by reason of Art. XX."3On November 5, 1971, representatives of the Internation-al and of Respondent wrote a joint letter to PresidentMeany which explained thee; position, and then stated:...we cannot represent the employees of eitherWiegart [sic] Bros. or [Eastpoint] without being inviolation of Article XX of the AFL-CIO Constitution.The Federal law says that we must represent theemployees that we are certified to represent.It has become quite a problem. Would you pleaseadvise us immediately, the course we should take... .On January 11, 1972, Respondent sent the following letterto President Meany:Having had no reply from your office in regards toour letter of November 5, 1971 regarding the formermembers of the Seafarers Local # 14 at Nahcotta,Washington, and as we are having a hearing before theNational Labor Relations Board on January 20, 1972,we would like a reply as to whether to comply with theFederal Law, whichin essence statesthatmembersshould have representation of their choice or whetherwe should abide by Article XX of the NationalAFL-CIO Constitution.We would appreciate some reply or clarification inthis office prior to January 20, 1972.The record does not disclose any reply from Meany.On January 17, 1972, the International sent the followingtelegram to Respondent:Local 158 is directed to comply fully with ArticleDecision in Case No. 71-40 [arbitrator's decision]either do not appear at any NLRB hearing or make itclear that we disclaim any interest in representing theseemployees.International Vice President Mentrin telephonedInterna-tional Representative Abbott, read the telegram to him, andstated that Respondent should not appear at the hearingscheduled upon the complaint herein. On January 18, 1972,the Board'sRegionalOfficemdefinitely postponed thehearing scheduled for January 20. On January 19, 1972, theInternational and Respondent sent a point letter to theBoard's Regional Office containing the following disclaim-er:Regarding certification caseNo.'s I9-RM-884,WiegardtBrothers& Wiegardt & Sons, Inc.;19-RM-882, E. H. Bendiksen Co. and East PointSeafood Co.; and 19-RM-900, Coast Oyster Company,Local No. 158 no longer wish to represent the people inthe above certified cases.Thereafter, the complaint was rescheduled for hearing onNovember 9, 1972. When the matter came on for hearingbeforeme on that date, Respondent failed to appear,althoughWilma D. Pundars, Respondent's financialsecretarywas present, was called as a witness by theGeneral Counsel, and gave testimony.4 Pundars testifiedthat the arbitrator's decision was the only reason Respon-dent filed the disclaimer, and that Respondent would havecontinued to represent the employees of Wiegardt andEastpoint but for that decision.Immediately following the close of the hearing onNovember 9, 1972, I received from SIU a telegraphicmessage which I construed as a motion to intervene solelyfor the purpose of filing a brief. On the same day, theAFL-CIO filed a telegraphic motion to intervene sand tohold open the record for the possible presentation ofevidence.Thereafter,theGeneralCounsel filed hisresponses to such motions. By telegraphic order onNovember 29, 1972, I permitted SIU and the AFL-CIO to2The charging letter did not refer to the Respondent and charged onlyby the no-raiding provision of the AFL-CIO constitution"Amalgamated Meat Cutters and Butchers Union "4C. B Abbott and Charles J Mentrin, respectively a representative and3Presumably, the statement meant that it was prohibited from signing aa vice president of the International, were also called as witnesses by thecontract with Wiegardt, and from continuing negotiations with Eastpoint,General Counsel, and gave testimony MEAT CUTTERS & BUTCHER WORKMEN, LOC. 158intervene solely for the purpose of filing briefs, but deniedthemotion to reopen the record. On November 30, 1972,the International filed motions to intervene and to reopenthe record. By telegraphic order issued on December 12,1972, I permitted the International to intervene solely forthe purpose of filing a brief, but denied the motion toreopen the record.5 On the same day, I issued an orderdirecting the Respondent to show cause why judgment bydefault should not be entered. Respondent did not respondto the said order. Thereafter, as noted above, the GeneralCounsel, the International, and the AFL-CIO each filedbriefs .6 In addition, the International filed a motion for\reconsideration of the order refusing to reopen the recordand permitting only limited intervention. In its brief, theInternational asserts that it "is the real party in interest" inthisproceeding, and that its response herein should bereceived as the response to the Order to Show Cause.AnalysisWere I to address myself to the merits of the controversy,Iwould be disposed to find that Respondent's refusal tosign a contract with Wiegardt and to continue negotiationswith Eastpoint is unlawful and is not excused by itsdisclaimer,which was not voluntary. Cf.SheetMetalWorkersUnion,Local No. 65, AFL-CIO (Inland SteelProducts Company),120 NLRB 1678;Sheet Metal WorkersInternational Association, Local Union No. 11 (CorrugatedAsbestos Contractors, Inc.),192 NLRB 32;Nickel Plating,Division of Great Lakes Industries, Inc.,124 NLRB 353.7It is, however, unnecessary to reach the merits in view ofRespondent's failure to defend itself against the allegationsof the complaint. The entire tenor of Respondent's conductin this proceeding indicates that it does not desire topresent a defense. Its answer admitted the commission ofthe unfair labor practices alleged in the complaint, it failedto appear at the hearing, and it failed to respond to theOrder to Show Cause. Had Respondent evidenced a desireto.contest the complaint, a more liberal procedural attitudemight be called for, and the disclaimer filed with theRegional Office might be accepted as tantamount to anamendment to the answers The record shows, however,thatRespondent had no desire to file the disclaimer. Iaccordingly find that when it filed the disclaimer inaccordance with instructions from its parent, it did notintend that the disclaimer should be regarded as anamendment to its answer. The net effect of what hastranspired is that Respondent admitted the commission ofthe unfair labor practices alleged and thereafter failed totake further part in this proceeding. It is true that theInternational instructed Respondent not to appear at thehearing on the complaint. That fact, however, does notaffect the foregoing conclusion since there is nothing toshow that absent such instructions Respondent would have5On December 15, 1972, a clerical error in the said order was corrected6Attached to the briefs of the Intervenors were appendices containingmatter which was not a part of the record4Essentially, the Intervenors' position is (1) that a union is not requiredby law to serve as a collective-bargaining representative and, therefore, thatitsrefusal to serve in that capacity cannot constitute an unfair laborpractice; (2) that as in the case of Board doctrines such as its contract barrules and its policy of deferral to contractual arbitration provisions, policyconsiderations favor effectuation of no-raiding agreements, and (3) that the61participated in this proceeding and presented a defense. Ifind that in the circumstances of this case, it is appropriateto enter judgment by default against Respondent.The International contends that since Respondent hasfiled an answer, a default judgment may not be entered;that although a motion for summary judgment might beappropriate, such a motion would require a decision on themerits of the question whether the disclaimer is a defenseto the allegations of the complaint. I disagree. Implicit inthisargument is the assumption that Respondent hasraised the disclaimer as a defense. But, as found above,Respondent has not done so. On the contrary, it hasadmitted the alleged violations, and has failed to defenditself.Accordingly, entry of a judgment by default appearsto be proper. Cf.Klapproth v. United States,183 F.2d 474(C.A. 3), cert. denied 340 U.S. 896;Klapproth v.UnitedStates,166 F.2d (C.A. 3), reversed on other grounds 355U.S. 601, motion to modify judgment granted 336 U.S. 942,motion for clarification of amended judgment denied 336U.S. 949. Possibly, the term "summary judgment" is amisnomer, and the preferable designation for the disposi-tionof this case is default judgment. Cf.RadiadoresParagon de Puerto Rico, Inc.,198 NLRB No. 76. However,whichever nomenclature is used, the result is the same,since the allegations of the complaint are admittedly true,and establish on their face that Respondent violatedSections 8(b)(1)(a) and (3) of the Act.Although the International unquestionably is interestedin the disposition of this matter, I do not agree that it is thereal party in interest, or that it should be permitted tointervene as a party litigant. Section 102.8 of the Board'sRules and Regulations defines the term "party" to mean:... the regional director in whose region the pro-ceeding is pending and any person named or admittedas a party, or properly seeking and entitled as of rightto be admitted as a party, in any Board proceeding,including, without limitation, any person filing a chargeorpetitionunder the act, any person named asrespondent, as employer, or as party to a contract inany proceeding under the act, and any labor organiza-tion alleged to be dominated, assisted, or supported inviolation of section 8(a)(1) or 8(a)(2) of the act; butnothing herein shall be construed to prevent the Boardor its designated agent from limiting any party toparticipate in the proceedings to the extent of hisinterest only.Clearly, the International is not an indispensable ornecessary party to this proceeding, since an appropriateorder remedying the violationsallegedcan be issuedagainst Respondent without joining the International. Noris there a sufficient showing that the issuance of such anorderwillunlawfully prejudice the International and,Board's rationale respecting such agreements in representation proceedingsis unsound and has been rejected by the courtsIt is noted that the Intervenors' briefs make no claim that SIU requestedtheRegionalOffice to withhold action on the petitions for electionspursuant to sec 11050 of the Board's Field Manual, in order to permitarbitrationof SIU's charges against the International8 In his brief, the General Counsel suggests that the disclaimer mayarguably betreated as an amended answer,but agrees that if it is not sotreated judgment by default is appropriate 62DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefore, that it is entitled to the opportunity to defenditself.The latter asserts that it would be subject to penaltiesunder the AFL-CIO constitution if 4 remedial order wereissued against Respondent. This argument assumes that theInternational will in fact be penalized, and is thus purelyspeculative. But even if it were assumed that the Interna-tional will be penalized, whatever injury might occur wouldnot constitute the type of direct prejudice flowing from aBoard order which would require that the International bepermitted to intervene as a party in interest. Cf.ProgressiveCafeterias,Inc.,176NLRB 83, 85-86;BakeryWagonDrivers & Salesmen Local No. 432 (Lucky Stores, Inc.),171NLRB 991, fn. 15;McCall Corporation,172 NLRB 540, fn.4.For the above reasons, I decline to treat the Internation-al's response to the Order to Show Cause as the response tothatorder. In addition, the International's motion forreconsideration is denied, and I adhere to my orderrefusing to reopen the record and permitting the Interna-tional to intervene only for purposes of filing briefs.FINDINGSOF FACT AND CONCLUSIONS OF LAW1.At all times material, Respondent was the certifiedbargaining representative of the following appropriate unitof Eastpoint's employees:All employees of the employer at its Nahcotta,Washington operation, excluding office clerical em-ployees, professional employees, guards, and supervi-sors as defined in the Act.2.At all times material, Respondent was the certifiedbargaining representative of the following appropriate unitof Wiegardt's employees:All employees of the employer,excluding office clericalemployees,guards, and supervisors as defined in theAct.3.On or about April 27, 1971, Respondent andWiegardt reached agreement on the terms and provisionsof a contract covering Wiegardt's unit employees, butRespondent has refused to sign a written contractembodying such terms and provisions.4.Since on or about April 30, 1971, Respondent hasrefused to meet, confer, and bargain collectively withEastpointwith respect to wages and other terms andconditions of employment of Eastpoint's unit employees.5.By the aforesaid conduct, Respondent has engagedin unfair labor practices in violation of Section 8(b)(1)(A)and 8(b)(3) of the Act.6.The said unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in See'102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposesTHE REMEDYIn order to effectuate the policies of the Act, I find that itis necessary, and recommend, that Respondent be orderedto cease and desist from the unfair labor practices found,and to take certain affirmative action.Affirmatively, I recommend that Respondent be orderedto sign and honor a written contract embodying the termsand provisions of theagreementreached with Wiegardt onor about April 27, 1971; to bargain in good faith withEastpoint regarding the wages and other terms andcondition of employment of Eastpoint's unit employees;and, if agreement is reached with Eastpoint, to sign andhonor a written contract embodying such agreement.Upon the foregoing findings of fact, conclusions of laws,and the entire record, and pursuant to Section 10 of theAct, I herebyissue the following recommended:ORDERSRespondent, Amalgamated Meat Cutters and ButcherWorkmen of North America, Local 158, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a)Refusingto sign a written contract embodying theterms and provisions of the agreement reached withWiegardt Brothers and Wiegardt & Sons, Inc., on or aboutApril 27, 1971, respecting the wages and other terms andconditions of employment of Wiegardt's employees in theunit found appropriate herein.(b)Refusing to meet, confer, and bargain collectivelywith Eastpoint Seafood Company, a division of QueenFisheries, Inc., regarding the wages and other terms andconditions of employment of Eastpoint's employees in theunit found appropriate herein.(c) In any like or relatedmanner restrainingor coercingthe employees of Wiegardt or Eastpoint in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action:(a)Forthwithsignand honor a written contractembodying the terms and provisions of the collective-bargaining agreement which Respondent reached withWiegardt on or about April 27, 1971, respecting the wagesand other terms and conditions of Wiegardt's unitemployees.(b)Upon request, meet, confer, and bargain collectivelywith Eastpoint regarding the wages and other terms andconditions of employment of Eastpoint's unit employees,and if agreement is reached, sign and honor a writtencontract embodying the terms and provisions of suchagreement.(c) Postat itsbusiness office andmeetingplace or placescopiesof the attached notice marked "Appendix." ioCopies of said notice, on forms provided by the RegionalDirector forRegion 19, after being duly signed byRespondent's representative, shall be posted by it immedi-to In the event that theBoard's Order is enforcedby a Judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the UnitedStates Courtof AppealsEnforcing an Order of the National LaborRelations Board " MEAT CUTTERS & BUTCHERately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby anyother material.(d)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to the recommended Order of an AdministrativeLaw Judge of the National LaborRelationsBoard, and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT refuse tosignawritten contractembodying the terms and provisions of the agreementwhich we reached with Wiegardt Brothers and Wie-gardt& Sons, Inc., respecting the wages and otherterms andconditions of employment of Wiegardt'semployees.WE WILL NOTrefusetomeet, confer, and bargaincollectivelywith Eastpoint Seafood Company, a divi-WORKMEN, LOC. 15863sion of Queen Fisheries, Inc., respecting the wages andother terms and conditions of Eastpoint's employees.WE WILL sign and honor a written contract embody-ing the terms and provisions of any agreement reachedwith Wiegardt.WE WILL, upon request, meet, confer, and bargaincollectivelywithEastpointand, if agreement isreached, sign and honor a written contract embodyingthe terms and provisions of such agreement.DatedByAMALGAMATED MEATCUTTERS AND BUTCHERWORKMEN OF NORTHAMERICA, LOCAL 158,AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Republic Building, 10thFloor, 1511 Third Avenue,Seattle,Washington 98101,Telephone 206-442-5692.